Exhibit 10.4

WellPoint, Inc.

EXECUTIVE AGREEMENT PLAN

(Amended and Restated Effective January 1, 2009)



--------------------------------------------------------------------------------

ARTICLE 1 ESTABLISHMENT, AMENDMENT, PURPOSE AND INTENT

   1

1.1 Establishment, Amendment, Purpose and Intent

   1

ARTICLE 2 ELIGIBILITY AND PARTICIPATION

   1

2.1 Participation

   1

2.2 Termination of Participation

   1

2.3 Employment Period

   2

ARTICLE 3 SEVERANCE BENEFITS

   2

3.1 Eligible Separation from Service

   2

3.2 Amount of Severance Pay.

   3

3.3 Other Benefits.

   4

3.4 Payment

   5

3.5 Waiver and Release

   6

3.6 Restrictive Covenants

   7

3.7 Return of Consideration.

   10

3.8 Equitable Relief and Other Remedies

   11

3.9 Survival of Provisions

   11

3.10 Cooperation

   11

ARTICLE 4 ADDITIONAL CHANGE IN CONTROL BENEFITS

   12

4.1 Equity Vesting Upon Change in Control.

   12

4.2 Guaranteed Annual Bonus for the Year of a Change in Control

   13

4.3 Equity Vesting Upon Termination Without Cause or for Good Reason

   13

4.4 Pro-Rata Bonus Payment Upon Termination Without Cause or for Good Reason

   14

4.5 Qualified and Supplemental Pension and 401(k) Match Contribution

   14

4.6 Gross-up for Certain Taxes.

   15

ARTICLE 5 CLAIMS

   16

5.1 Good Reason and Competition Determinations

   16

5.2 Claims Procedure

   16

5.3 Claims Review Procedure

   16

5.4 Arbitration.

   17

ARTICLE 6 ADMINISTRATION

   18

6.1 Committee

   18

6.2 Committee Membership

   18

 

i



--------------------------------------------------------------------------------

6.3 Duties

   19

6.4 Binding Authority

   19

6.5 Exculpation

   19

6.6 Indemnification

   20

6.7 Information

   20

ARTICLE 7 GENERAL PROVISIONS

   20

7.1 No Property Interest

   20

7.2 Other Rights

   20

7.3 Amendment or Termination

   21

7.4 Successors

   21

7.5 Severability

   21

7.6 No Employment Rights

   21

7.7 Transferability of Rights

   21

7.8 Beneficiary

   22

7.9 Company Action

   22

7.10 Entire Document

   22

7.11 Plan Year

   22

7.12 Governing Law

   22

ARTICLE 8 DEFINITIONS

   22

8.1 Definitions

   22

EXHIBIT A EMPLOYMENT AGREEMENT

   29

EXHIBIT B WAIVER AND RELEASE

   30

EXHIBIT C DESIGNATED PLANS

  

 

ii



--------------------------------------------------------------------------------

WellPoint, Inc.

Executive Agreement Plan

Amended and Restated

Effective January 1, 2009

ARTICLE 1

ESTABLISHMENT, AMENDMENT, PURPOSE AND INTENT

1.1 Establishment, Amendment, Purpose and Intent. WellPoint, Inc., an Indiana
corporation with its principal place of business in Indianapolis, Indiana
(“WellPoint”), established this WellPoint, Inc. Executive Agreement Plan
(“Plan”), effective as of January 1, 2006, and amended and restated the Plan
effective November 1, 2006, and again effective October 1, 2007. The Plan is
hereby amended and restated in its entirety, effective January 1, 2009 in
response to final regulations issued under Code Section 409A. The Plan is
intended to protect key executive employees of WellPoint and its subsidiaries
and affiliates (collectively, the “Company”) against an involuntary loss of
employment so as to attract and retain such employees, and motivate them to
enhance the value of the Company. The Plan is intended to be an unfunded welfare
plan subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); or to the extent it is a pension plan subject to ERISA, as an
unfunded pension plan maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated employees.
Words and phrases used with initial capitals in the Plan and not otherwise
defined in the Plan have the meanings defined for them in Article 8.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

2.1 Participation. Each Executive shall become a Participant (“Participant”)
upon mutual execution by the eligible Executive and the Company of an agreement
(an “Employment Agreement”) substantially in the form of that attached as
Exhibit A. Each such executed Employment Agreement shall form part of this Plan
and is incorporated into this Plan by this reference. As soon as practicable
after the date that the individual becomes an Executive, the Committee shall
deliver a copy of the Plan to the Executive, advise the Executive of his or her
eligibility, and offer him or her for a period of forty-five (45) days the
opportunity to enter into an Employment Agreement substantially in the form of
that attached as Exhibit A. If an Executive does not enter into an Employment
Agreement within forty-five (45) days of such advice the Executive shall have no
further opportunity to become a Participant in the Plan unless the Chief
Executive Officer of the Company in his or her sole discretion affords the
Executive a new or extended opportunity to become a Participant in the Plan.

2.2 Termination of Participation. A Participant’s participation in the Plan
shall automatically terminate, without notice to or consent of the Participant,
upon the earliest to occur of the following events:

(a) termination of the Participant’s employment with the Company for any reason
(including but not limited to death, disability, Transfer of Business or other
disposition of the subsidiary of the Company which employs the Participant) that
is not an Eligible Separation from Service (as defined in Section 3.1); or



--------------------------------------------------------------------------------

(b) expiration of the Employment Agreement.

2.3 Employment Period. Subject to the termination provisions hereinafter
provided, the initial term of Executive’s employment under this Plan shall
commence on the date provided as the “Agreement Date” in the Employment
Agreement and shall end on the date that is one year after the Agreement Date;
provided, however, that commencing on the day following the Agreement Date the
term will automatically be extended each day by one day, until a date (the
“Expiration Date”) which is the first annual anniversary of the first date on
which either the Company or Executive delivers to the other written notice of
non renewal. The term beginning on the Agreement Date and ending on the
Expiration Date shall constitute the “Employment Period” for purposes of the
Plan. Expiration of the Employment Agreement shall not be construed to terminate
the employment of Executive. If the employment of Executive does not terminate
on or before the Expiration Date in accordance with the Plan, Executive shall
continue to be an employee at will of the Company after the Expiration Date
unless such employment is otherwise terminated by the Company or Executive.

ARTICLE 3

SEVERANCE BENEFITS

3.1 Eligible Separation from Service. Each Participant shall be entitled to
severance and other benefits under the Plan in the amount set forth in Sections
3.2 and 3.3 below (“Severance Benefits”) if the Participant incurs an Eligible
Separation from Service. Entitlement to Severance Benefits is subject to the
Participant’s compliance with Sections 3.6 and 3.7 of the Plan and the other
terms and conditions of this Plan, and subject to the execution and delivery of
a valid and unrevoked Waiver and Release Agreement as required by Section 3.5
and to the other conditions set forth below. For this purpose an “Eligible
Separation from Service” is:

(a) a Separation from Service by reason of a termination of the Participant’s
employment by the Company for any reason other than death, disability, Cause, or
Transfer of Business;

(b) a Separation from Service by reason of a termination of the Participant’s
employment by the Participant for Good Reason;

(c) a Separation from Service during an Imminent Change in Control Period by
reason of a termination of the Participant’s employment by the Company for any
reason other than death, disability, Cause, or Transfer of Business.

No Severance Benefits shall be payable in respect of a Separation from Service
that is not an Eligible Separation from Service. For avoidance of doubt, none of
the following shall be an Eligible Separation from Service: (i) termination of
the Participant’s employment upon death or disability, (ii) termination of the
Participant’s employment by the Company for Cause or upon

 

2



--------------------------------------------------------------------------------

Transfer of Business, or (iii) any voluntary resignation that does not
constitute a termination of the Participant’s employment for Good Reason. No
Severance Benefits shall be payable merely upon termination of an Employment
Agreement without a Separation from Service.

3.2 Amount of Severance Pay.

(a) The amount of severance pay (“Severance Pay”) to which the Participant is
entitled over the applicable severance period (“Severance Period”) under the
Plan shall be the product of the amount described in (i) multiplied by the
percentage described in (ii), with such product reduced by the amount described
in (iii):

(i) if a Vice President, Senior Vice President, or Executive Vice President, the
sum of the Participant’s Annual Salary and Annual Target Bonus or if an Other
Key Executive, Annual Salary;

(ii) the applicable percentage set forth below opposite the Participant’s
employment classification at the time of Separation from Service (disregarding
any adverse change in employment classification during an Imminent Change in
Control Period or after a Change in Control);

(iii) the sum of (A) severance or similar payments made pursuant to any Federal,
state or local law, including but not limited to payments under the Federal
Worker Adjustment and Retraining Notification Act (WARN), and (B) any
termination or severance payments under any other termination or severance
plans, policies or programs of the Company or any of its subsidiaries and
affiliates that the Participant receives notwithstanding subsection (c) below.

(iv) In the event the Participant’s Eligible Separation from Service occurs
outside an Imminent Change in Control Period or outside the thirty-six month
period following a Change in Control, the applicable percentage shall be the
percentage set forth in column (A) below and the Severance Period shall be the
period set forth in column (B) below. In the event the Participant’s Eligible
Separation from Service occurs within an Imminent Change in Control Period,
provided the contemplated Change in Control occurs within one year of the
Participant’s Eligible Separation from Service, or within the thirty-six month
period following a Change in Control, the applicable percentage shall be the
percentage set forth in column (C) below and the applicable Severance Period
shall be the period set forth in column (D) below.

 

     (A)  

(B)

   (C)  

(D)

Position

   Percentage
absent Change
in Control  

Severance

Period, absent

Change in

Control, Over

Which

Severance Pay

will be Paid

   Percentage –
Change in
Control  

Severance Period –

Change in Control

Over Which Severance

Pay will be Paid

Other Key Executive    100%   One year    100%   One year Vice President    100%
  One year    100%   One year Senior Vice President    150%   One and one-half
years    250%   Two and one-half years Executive Vice President    200%   Two
years    300%   Three years

 

3



--------------------------------------------------------------------------------

(b) There shall be no duplication of severance benefits in any manner. Severance
Pay under this Plan shall be in lieu of any termination or severance payments to
which the Participant may be entitled under any other termination or severance
plans, policies or programs of the Company or any of its subsidiaries and
affiliates. No Participant shall be entitled to Severance Pay hereunder for more
than one position with the Company.

(c) A Participant shall not be obligated to secure new employment, but each
Participant shall report promptly to the Company any actual employment obtained
during the Severance Period. Severance Pay under the Plan shall not be subject
to mitigation except as provided (i) in Section 3.2(a) and (b) hereof for other
severance pay from the Company and (ii) in Section 3.3 for determining
continuing eligibility for health and life benefits coverage. Severance Pay
shall be subject to Section 3.7.

(d) Severance Periods shall be measured from the date of the Eligible Separation
from Service.

3.3 Other Benefits.

(a) A Participant entitled to Severance Pay pursuant to Section 3.2 shall be
entitled during the applicable Severance Period to receive the following
additional benefits:

(i) continued participation for him or her (and for his or her eligible
dependents) in the Company’s health benefit plan on the same basis (excluding
payment of contributions) as apply to active employees from time to time;
provided that the Participant and his or her eligible dependents assume the
cost, on an after-tax basis, for such continued coverage, and further provided
that this coverage shall terminate prior to the end of the Severance Period when
the Participant (or his or her eligible dependents, as applicable) becomes
entitled to health benefit plan coverage (whether or not comparable to plans of
the Company) from any successor employer; and

(ii) on or about January 31 of the year following the year in which the
Separation from Service occurs and continuing on or about each January 31 until
the year following the year in which the Participant’s health benefit plan
coverage continues pursuant to Section 3.3(a)(i), the Company will make a
payment to the Participant equal to the amount the Participant paid during the
immediately preceding calendar year for health benefit plan continuation
coverage described in Section 3.3(a)(i) that exceeds the amount that the
Participant would have paid if the Participant paid for such continued health
benefit plan coverage on the same basis as applicable to active employees,
provided that each such cash payment by the Company pursuant to this
Section 3.3(a)(ii) shall be considered a separate payment and not one of a
series of payments for purposes of Section 409A; and

 

4



--------------------------------------------------------------------------------

(iii) continued participation for him or her in the Company’s life insurance
benefit plan on the same basis (including payment of contributions) as apply to
active employees from time to time; provided that this coverage shall terminate
prior to the end of the Severance Period when the Participant (or his or her
eligible dependents, as applicable) becomes entitled to health and life
insurance benefit plan coverage (whether or not comparable to plans of the
Company) from any successor employer; and

(iv) if the cash credits portion of the Directed Executive Compensation program
is available to the active employees at the Participant’s Executive level, the
continuation of Directed Executive Compensation monthly cash payments, provided
that each such cash payment by the Company pursuant to this Section 3.3(a)(iv)
shall be considered a separate payment and not one of a series of payments for
purposes of Section 409A; and

(v) if financial planning services are available to the active employees at the
Participant’s Executive level, the Company shall reimburse the Participant’s
expenses for financial planning incurred during the Severance Period. Such
reimbursement shall be made no later than the last day of the calendar year
following the calendar year in which the Participant incurs the financial
planning expense. In no event will the amount of expenses so reimbursed by the
Company in one year affect the amount of expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year. Each reimbursement
of the Participant’s expenses for financial planning pursuant to this
Section 3.3(a)(v) shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A.

Neither Executive nor his dependents shall be eligible for continued
participation in any disability income plan, travel accident insurance plan or
tax-qualified retirement plan. Nothing herein shall be deemed to restrict the
right of the Company to amend or terminate any plan in a manner generally
applicable to active employees.

(b) The period of continuation coverage to which the Participant is entitled
under Section 601 et seq. of ERISA (the “COBRA Continuation Period”) shall begin
after the Severance Period.

(c) Eligible Participants shall be entitled to reasonable outplacement
counseling with an outplacement firm of the Company’s selection in a form and
manner determined by the Company, provided, however, that a Participant must
conclude such services by December 31 st of the second taxable year following
the Participant’s Separation from Service or such earlier date established by
the Company. The Company shall reimburse the Participant for such expenses, or
pay the outplacement firm as the case may be, no later than December 31st of the
third taxable year following the Participant’s Separation from Service.

3.4 Payment. Severance Pay (including payments pursuant to Section 4.5) and
payments provided under Section 3.3(a)(ii), if any, shall commence to be paid as
soon as practicable after the 45th day after the Eligible Separation from
Service and shall be paid in substantially equal monthly (or more frequent
periodic installments corresponding to the Company’s normal payroll practices
for Executive employees) payments over the Severance

 

5



--------------------------------------------------------------------------------

Period. Each such payment shall be considered a separate payment and not part of
a series of installments for purposes of the short-term deferral rules under
Treasury Regulation Section 1.409A-1(b)(4)(i), and the exemption for involuntary
terminations under separation pay plans under Treasury Regulation
Section 1.409A-1(b)(9)(iii). As a result, the following payments are exempt from
the requirements of Section 409A of the Code:

(a) Payments that are made on or before the 15th day of the third month of the
calendar year following the year of the Eligible Separation from Service, and

(b) Any additional payments that are made on or before the last day of the
second calendar year following the year of the Executive’s Eligible Separation
from Service and that do not exceed the lesser of two times:

(i) The Executive’s annualized compensation based upon the annual rate of pay
for services provided to the Company for the Executive’s taxable year that
precedes the taxable year in which the Eligible Separation from Service occurs
(adjusted for any increase during that year that was expected to continue
indefinitely if the Executive had not incurred a Separation from Service); or

(ii) the limit under Section 401(a)(17) of the Code then in effect.

Notwithstanding the foregoing, in the event Severance Pay is paid to an
Executive who is a Key Employee during the taxable year in which the Separation
from Service occurs, to the extent the payments to be made during the first six
month period following the Executive’s Eligible Separation from Service exceed
the amounts exempt from Section 409A of the Code under Sections 3.4(a) and
3.4(b) above, the excess amount shall be withheld and will be instead paid on
the first day of the seventh month following the Executive’s Separation from
Service. Any withheld amount shall include, together with interest thereon from
the date that they would have been paid absent such delay through the date of
payment at 120% of the applicable six month short-term federal rate, determined
under Section 1274(d) of the Code (the “AFR”).

3.5 Waiver and Release. In order to receive benefits under the Plan, a
Participant must execute and deliver to the Company a valid Waiver and Release
Agreement within thirty (30) days of his or her date of Separation from Service,
in a form tendered by the Company, which shall be substantially in the form of
the Waiver and Release Agreement attached hereto as Exhibit B, with any changes
thereto approved by WellPoint’s counsel prior to execution. No benefits shall be
paid under the Plan until the Participant has executed his or her Waiver and
Release Agreement and the period within which a Participant may revoke his or
her Waiver and Release Agreement has expired without revocation. A Participant
may revoke his or her signed Waiver and Release Agreement within seven (7) days
(or such other period provided by law) after his or her signing the Waiver and
Release Agreement. Any such revocation must be made in writing and must be
received by the Company within such seven (7) day (or such other) period. A
Participant who does not submit a signed Waiver and Release Agreement to the
Company within thirty (30) days of his or her Separation from Service shall not
be eligible to receive any Severance Benefits under the Plan. A Participant who
timely revokes his or her Waiver and Release Agreement shall not be eligible to
receive any Severance Benefits under the Plan.

 

6



--------------------------------------------------------------------------------

3.6 Restrictive Covenants. As a condition of participation in this Plan each
Participant agrees as follows:

(a) Confidentiality.

(i) The Participant recognizes that the Company derives substantial economic
value from information created and used in its business which is not generally
known by the public, including, but not limited to, plans, designs, concepts,
computer programs, formulae, and equations; product fulfillment and supplier
information; customer and supplier lists, and confidential business practices of
the Company, its affiliates and any of its customers, vendors, business partners
or suppliers; profit margins and the prices and discounts the Company obtains or
has obtained or at which it sells or has sold or plans to sell its products or
services (except for public pricing lists); manufacturing, assembling, labor and
sales plans and costs; business and marketing plans, ideas, or strategies;
confidential financial performance and projections; employee compensation;
employee staffing and recruiting plans and employee personal information; and
other confidential concepts and ideas related to the Company’s business
(collectively, “Confidential Information”). The Participant expressly
acknowledges and agrees that by virtue of his or her employment with the
Company, the Participant will have access and will use in the course of the
Participant’s duties certain Confidential Information and that Confidential
Information constitutes trade secrets and confidential and proprietary business
information of the Company, all of which is the exclusive property of the
Company. For purposes of this Agreement, Confidential Information includes the
foregoing and other information protected under the Indiana Uniform Trade
Secrets Act (the “Act”), or to any comparable protection afforded by applicable
law, but does not include information that the Participant establishes by clear
and convincing evidence is or may become known to the Participant or to the
public from sources outside the Company and through means other than a breach of
this Agreement.

(ii) The Participant agrees that the Participant will not for himself or herself
or for any other person or entity, directly or indirectly, without the prior
written consent of the Company, while employed by the Company and thereafter:
(i) use Confidential Information for the benefit of any person or entity other
than the Company or its affiliates; (ii) remove, copy, duplicate or otherwise
reproduce any document or tangible item embodying or pertaining to any of the
Confidential Information, except as required to perform the Participant’s duties
for the Company or its affiliates; or (iii) while employed and thereafter,
publish, release, disclose or deliver or otherwise make available to any third
party any Confidential Information by any communication, including oral,
documentary, electronic or magnetic information transmittal device or media.
Upon termination of employment, the Participant shall return all Confidential
Information and all other property of the Company. This obligation of
non-disclosure and non-use of information shall continue to exist for so long as
such information remains Confidential Information.

(b) Disclosure and Assignment of Inventions and Improvements. Without prejudice
to any other duties express or implied imposed on the Participant hereunder it
shall be part of the Participant’s normal duties at all times to consider in
what manner and by what methods or

 

7



--------------------------------------------------------------------------------

devices the products, services, processes, equipment or systems of the Company
and any customer or vendor of the Company might be improved and promptly to give
to the Chief Executive Officer of the Company or his or her designee full
details of any improvement, invention, research, development, discovery, design,
code, model, suggestion or innovation (collectively called “Work Product”),
which the Participant (alone or with others) may make, discover, create or
conceive in the course of the Participant’s employment. The Participant
acknowledges that the Work Product is the property of the Company. To the extent
that any of the Work Product is capable of protection by copyright, the
Participant acknowledges that it is created within the scope of the
Participant’s employment and is a work made for hire. To the extent that any
such material may not be a work made for hire, the Participant hereby assigns to
the Company all rights in such material. To the extent that any of the Work
Product is an invention, discovery, process or other potentially patentable
subject matter (the “Inventions”), the Participant hereby assigns to the Company
all right, title, and interest in and to all Inventions. The Company
acknowledges that the assignment in the preceding sentence does not apply to an
Invention that the Participant develops entirely on his or her own time without
using the Company’s equipment, supplies, facilities or trade secret information,
except for those Inventions that either:

 

  (1) relate at the time of conception or reduction to practice of the Invention
to the Company’s business, or actual or demonstrably anticipated research or
development of the Company, or

 

  (2) result from any work performed by the Participant for the Company.

Execution of the Employment Agreement constitutes the Participant’s
acknowledgment of receipt of written notification of this Section and of notice
of the general exception to assignments of Inventions provided under the Uniform
Employee Patents Act, in the form adopted by the state having jurisdiction over
this Plan or provision, or any comparable applicable law.

(c) Non-Competition. During the Employment Period and any period in which the
Participant is employed by the Company during or after the Employment Period,
and during a period of time after the Participant’s termination of employment
(the “Restriction Period”) which is eighteen (18) months for Executive Vice
Presidents, fifteen (15) months for Senior Vice President, and twelve
(12) months for all other Participants, the Participant will not, without prior
written consent of the Company, directly or indirectly seek or obtain a
Competitive Position in a Restricted Territory and perform a Restricted Activity
with a Competitor, as those terms are defined herein.

(i) Competitive Position means any employment or performance of services with a
Competitor (A) in which the Participant has executive level duties for such
Competitor, or (B) in which the Participant will use any Confidential
Information of the Company.

(ii) Restricted Territory means any geographic area in which the Company does
business and in which the Participant had responsibility for, or Confidential
Information about, such business, within the thirty-six (36) months prior to the
Participant’s termination of employment from the Company.

 

8



--------------------------------------------------------------------------------

(iii) Restricted Activity means any activity for which the Participant had
responsibility for the Company within the thirty-six (36) months prior to the
termination of the Participant’s employment from the Company or about which the
Participant had Confidential Information.

(iv) Competitor means any entity or individual (other than the Company or its
affiliates) engaged in management of network-based managed care plans and
programs, or the performance of managed care services, health insurance, long
term care insurance, dental, life or disability insurance, behavioral health,
vision, flexible spending accounts and COBRA administration or other products or
services substantially the same or similar to those offered by the Company while
the Participant was employed, or other products or services offered by the
Company within twelve (12) months after the termination of Participant’s
employment if the Participant had responsibility for, or Confidential
Information about, such other products or services while the Participant was
employed by the Company.

(d) Non-Solicitation of Customers. During the Employment Period and any period
in which the Participant is employed by the Company during or after the
Employment Period, and during the Restriction Period after the Participant’s
termination of employment, the Participant will not, either individually or as
an employee, partner, consultant, independent contractor, owner, agent, or in
any other capacity, directly or indirectly, for a Competitor of the Company as
defined in subsection (c) above: (i) solicit business from any client or account
of the Company or any of its affiliates with which the Participant had contact,
participated in the contact, or responsibility for, or about which the
Participant had knowledge of Confidential Information by reason of the
Participant’s employment with the Company, (ii) solicit business from any client
or account which was pursued by the Company or any of its affiliates and with
which the Participant had contact, or responsibility for, or about which the
Participant had knowledge of Confidential Information by reason of the
Participant’s employment with the Company, within the twelve (12) month period
prior to termination of employment. For purposes of this provision, an
individual policyholder in a plan maintained by the Company or by a client or
account of the Company under which individual policies are issued, or a
certificate holder in such plan under which group policies are issued, shall not
be considered a client or account subject to this restriction solely by reason
of being such a policyholder or certificate holder.

(e) Non-Solicitation of Employees. During the Employment Period and any period
in which the Participant is employed by the Company during or after the
Employment Period, and during the Restriction Period after the Participant’s
termination of employment as set forth on Schedule A to the Employment
Agreement, the Participant will not, either individually or as an employee,
partner, independent contractor, owner, agent, or in any other capacity,
directly or indirectly solicit, hire, attempt to solicit or hire, or participate
in any attempt to solicit or hire, for any non-Company affiliated entity, any
person who on or during the six (6) months immediately preceding the date of
such solicitation or hire is or was an officer or employee of the Company, or
whom the Participant was involved in recruiting while the Participant was
employed by the Company.

 

9



--------------------------------------------------------------------------------

(f) Non-Disparagement. The Participant agrees that he or she will not, nor will
he or she cause or assist any other person to, make any statement to a third
party or take any action which is intended to or would reasonably have the
effect of disparaging or harming the Company or the business reputation of the
Company’s directors, employees, officers and managers.

3.7 Return of Consideration.

(a) If at any time a Participant breaches any provision of Section 3.6 or
Section 3.10, then: (i) the Company shall cease to provide any further Severance
Pay or other benefits under Section 3.2 or Section 3.3 and the Participant shall
repay to the Company all Severance Pay and other benefits previously received
under Section 3.2 or Section 3.3; (ii) all unexercised Company stock options
under any Designated Plan (defined below) whether or not otherwise vested shall
cease to be exercisable and shall immediately terminate; (iii) the Participant
shall forfeit any outstanding restricted stock or other outstanding equity award
made under any Designated Plan and not otherwise vested on the date of breach;
and (iv) the Participant shall pay to the Company (A) for each share of common
stock of the Company (“Common Share”) acquired on exercise of an option under a
Designated Plan within the 24 months prior to such breach, the excess of the
fair market value of a Common Share on the date of exercise over the exercise
price, and (B) for each share of restricted stock that became vested under any
Designated Plan within the 24 months prior to such breach, the fair market value
(on the date of vesting) of a Common Share. Any amount to be repaid pursuant to
this Section 3.7 shall be held by the Participant in constructive trust for the
benefit of the Company and shall, upon written notice from the Company, within
10 days of such notice, be paid by the Participant to the Company with interest
from the date such Common Share was acquired or the share of restricted stock
became vested, as the case may be, to the date of payment, at 120% of the
applicable six month short-term AFR. Any amount described in clauses (i),
(ii) and (iii) that the Participant forfeits as a result of a breach of the
provisions of Sections 3.6 or 3.10 shall not reduce any money damages that would
be payable to the Company as compensation for such breach.

(b) The amount to be repaid pursuant to this Section 3.7 shall be determined on
a gross basis, without reduction for any taxes incurred, as of the date of the
realization event, and without regard to any subsequent change in the fair
market value of a Common Share. The Company shall have the right to offset such
amount against any amounts otherwise owed to the Participant by the Company
(whether as wages, vacation pay, or pursuant to any benefit plan or other
compensatory arrangement other than any amount pursuant to any nonqualified
deferred compensation plan under Section 409A of the Code).

(c) For purposes of this Section 3.7, a “Designated Plan” is each annual bonus
and incentive plan, stock option, restricted stock, or other equity compensation
or long-term incentive compensation plan, deferred compensation plan, or
supplemental retirement plan, listed on Exhibit C.

(d) The provisions of this Section 3.7 shall apply to awards described in
clauses (i), (ii), (iii), and (iv) of subsection (a) earned or made after the
date the Executive becomes a Participant in this Plan and executes an Employment
Agreement, and to awards earned or made prior thereto which by their terms are
subject to cessation and recoupment under terms similar to those of this
Section 3.7

 

10



--------------------------------------------------------------------------------

3.8 Equitable Relief and Other Remedies. As a condition of participation in this
Plan:

(a) The Participant acknowledges that each of the provisions of Section 3.6 and
3.7 of the Plan are reasonable and necessary to preserve the legitimate business
interests of the Company, its present and potential business activities and the
economic benefits derived therefrom; that they will not prevent him or her from
earning a livelihood in the Participant’s chosen business and are not an undue
restraint on the trade of the Participant, or any of the public interests which
may be involved.

(b) The Participant agrees that beyond the amounts otherwise to be provided
under this Plan and the Employment Agreement, the Company will be damaged by a
violation of the terms of this Plan and the amount of such damage may be
difficult to measure. The Participant agrees that if the Participant commits or
threatens to commit a breach of any of the covenants and agreements contained in
Sections 3.6 or 3.10 to the extent permitted by applicable law, then the Company
shall have the right to seek and obtain all appropriate injunctive and other
equitable remedies, without posting bond therefor, except as required by law, in
addition to any other rights and remedies that may be available at law or under
this Plan, it being acknowledged and agreed that any such breach would cause
irreparable injury to the Company and that money damages would not provide an
adequate remedy. Further, if the Participant violates Section 3.6 hereof the
Participant agrees that the period of violation shall be added to the period in
which the Participant’s activities are restricted.

(c) Notwithstanding the foregoing, the Company will not seek injunctive relief
to prevent a Participant residing in California from engaging in post
termination competition in California under Section 3.6(c) or (d) of this Plan,
provided that the Company may seek and obtain relief to enforce Section 3.7 of
this Plan with respect to such Participants.

(d) The parties agree that the covenants contained herein are severable. If an
arbitrator or court shall hold that the duration, scope, area or activity
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope, area or activity
restrictions reasonable and enforceable under such circumstances shall be
substituted for the stated duration, scope, area or activity restrictions to the
maximum extent permitted by law. The parties further agree that the Company’s
rights under Section 3.7 should be enforced to the fullest extent permitted by
law irrespective of whether the Company seeks equitable relief in addition to
relief provided therein or if the arbitrator or court deems equitable relief to
be inappropriate.

3.9 Survival of Provisions. The obligations contained in Sections 3.6, 3.7, 3.8
and Section 3.10 below shall survive the cessation of the Employment Period (as
defined in the Employment Agreement) and the Participant’s employment with the
Company and shall be fully enforceable thereafter.

3.10 Cooperation. Upon the receipt of reasonable notice from the Company
(including from outside counsel to the Company), the Participant agrees that
while employed by the Company and for two years (or, if longer, for so long as
any claim referred to in this Section remains pending) after the termination of
Participant’s employment for any reason, the Participant will respond and
provide information with regard to matters in which the Participant

 

11



--------------------------------------------------------------------------------

has knowledge as a result of the Participant’s employment with the Company, and
will provide reasonable assistance to the Company, its affiliates and their
respective representatives in defense of any claims that may be made against the
Company or its affiliates, and will assist the Company and its affiliates in the
prosecution of any claims that may be made by the Company or its affiliates, to
the extent that such claims may relate to the period of the Participant’s
employment with the Company (or any predecessor); provided, that with respect to
periods after the termination of the Participant’s employment, the Company shall
reimburse the Participant for any out-of-pocket expenses incurred in providing
such assistance and if the Participant is required to provide more than ten
(10) hours of assistance per week after his termination of employment then the
Company shall pay the Participant a reasonable amount of money for his services
at a rate agreed to between the Company and the Participant; and provided
further that after the Participant’s termination of employment with the Company
such assistance shall not unreasonably interfere with the Participant’s business
or personal obligations. The Participant agrees to promptly inform the Company
if the Participant becomes aware of any lawsuits involving such claims that may
be filed or threatened against the Company or its affiliates. The Participant
also agrees to promptly inform the Company (to the extent the Participant is
legally permitted to do so) if the Participant is asked to assist in any
investigation of the Company or its affiliates (or their actions), regardless of
whether a lawsuit or other proceeding has then been filed against the Company or
its affiliates with respect to such investigation, and shall not do so unless
legally required.

ARTICLE 4

ADDITIONAL CHANGE IN CONTROL BENEFITS

4.1 Equity Vesting Upon Change in Control.

(a) If the conditions of Section 4.1(b) are satisfied, then as of the date of
the Change in Control, all Options and SARs of a Participant shall become fully
and immediately exercisable, all Restricted Stock shall become fully vested and
nonforfeitable and forthwith delivered to a Participant if not previously
delivered, and there shall be paid out in cash to the Participant within 30 days
following the effective date of the Change in Control the value of the
Performance Shares to which the Participant would have been entitled if
performance achieved 100% of the target performance goals established for such
Performance Shares.

(b) Both of the following conditions must be satisfied in order for
Section 4.1(a) to apply:

(i) A Change in Control must occur, and

(ii) on or prior to such Change in Control either (A) WellPoint has not
confirmed the continuation of the following awards without economic change, or
(B) the successor to WellPoint in such Change in Control has not on or prior to
such Change in Control assumed and continued the following awards without
economic change:

 

  (1) any and all outstanding options (“Options”) to purchase Common Shares (or
stock that has been converted into Common Shares),

 

12



--------------------------------------------------------------------------------

  (2) any and all stock appreciation rights (“SARs”) based on appreciation in
the value of Common Shares,

 

  (3) any and all restricted Common Shares (or deferred rights thereto),
regardless whether such restrictions are scheduled to lapse based on service or
on performance or both (“Restricted Stock”), and

 

  (4) any outstanding awards providing for the payment of a variable number of
Common Shares dependent on the achievement of performance goals, or of an amount
based on the fair market value of such shares or the appreciation thereof
(“Performance Shares”), in each case awarded to a Participant under any Plan,
contract or arrangement for Options, SARs, Restricted Stock or Performance
Shares.

4.2 Guaranteed Annual Bonus for the Year of a Change in Control. This
Section 4.2 does not apply to Participants who are classified as Other Key
Executives. If a Change in Control occurs, each Participant’s annual bonus for
the fiscal year in which the Change in Control occurs shall be in an amount
(“Guaranteed Amount”) equal to the greater of (i) the Participant’s Target Bonus
for such fiscal year, or (ii) the bonus that is determined in the ordinary
course under each annual bonus or short-term incentive plan (as determined by
the Committee in its sole discretion) (a “Bonus Plan”) covering the Participant
for the fiscal year in which the Change in Control occurs. The Guaranteed Amount
shall be paid in a lump sum at the normal time for the payment of a bonus under
the applicable Bonus Plan.

4.3 Equity Vesting Upon Termination Without Cause or for Good Reason. This
Section 4.3 does not apply to Participants who are classified as Other Key
Executives.

(a) If the conditions of Section 4.3(b) are satisfied, then as of the date of
the Participant’s Eligible Separation from Service (i) all Pre-Change (as
defined below) Options and Pre-Change SARs of such Participant shall become
fully and immediately exercisable, (ii) all Pre-Change Restricted Stock shall
become fully vested and nonforfeitable and forthwith delivered to the
Participant if not previously delivered, and (iii) there shall be paid out in
cash to the Participant within 45 days following the Separation from Service the
value of the Pre-Change Performance Shares to which the Participant would have
been entitled if performance achieved 100% of the target performance goals
established for such Performance Shares.

(b) Both of the following conditions must be satisfied in order for
Section 4.3(a) to apply:

(i) the Participant must have had a Separation from Service within the
thirty-six (36) month period following a Change in Control by reason of (A) a
termination of the Participant’s employment by the Company other than for Cause,
death or disability, or (B) a termination of the Participant’s employment by the
Participant for Good Reason; and

 

13



--------------------------------------------------------------------------------

(ii) the Participant must have executed and delivered a valid Waiver and Release
Agreement as required by Section 3.5, and the period for revoking such Waiver
and Release Agreement must have elapsed.

(c) For purposes of this Section 4.3 a “Pre-Change” Option, SAR, Restricted
Stock or Performance Shares means (i) an award of an Option, SAR, Restricted
Stock or Performance Shares which was outstanding on both the date of the Change
in Control and the date of the Eligible Separation from Service, and (ii) an
award of an Option, SAR, Restricted Stock or Performance Shares assumed and
continued by a successor to WellPoint in such Change in Control without economic
change.

4.4 Pro-Rata Bonus Payment Upon Termination Without Cause or for Good Reason.
This Section 4.4 does not apply to Participants who are classified as Other Key
Executives.

(a) If the conditions of Section 4.4(b) are satisfied, then for the fiscal year
in which the Participant’s Eligible Separation from Service occurs, the
Participant shall be entitled to a pro-rata bonus (the “Pro-Rata Bonus”) equal
to the product of the applicable amount described in (i), multiplied by the
fraction determined in (ii):

(i) the applicable amount is the Guaranteed Amount described in Section 4.2 for
the fiscal year in which the Eligible Separation from Service occurs, and

(ii) a fraction, the numerator of which is the number of days in such fiscal
year before the date of the Eligible Separation from Service, and the
denominator of which is the total number of days in such fiscal year.

The Pro-Rata Bonus shall be paid in a lump sum at the normal time for payment of
a bonus under the applicable Bonus Plan.

(b) Both of the following conditions must be satisfied in order for
Section 4.3(a) to apply:

(i) the Participant must have had a Eligible Separation from Service within the
thirty-six (36) month period following a Change in Control by reason of (A) a
termination of the Participant’s employment by the Company other than for Cause,
death or disability, or (B) a termination of the Participant’s employment by the
Participant for Good Reason; and

(ii) the Participant must have executed and delivered a valid and Waiver and
Release Agreement as required by Section 3.5, and the period for revoking such
Waiver and Release Agreement must have elapsed.

4.5 Qualified and Supplemental Pension and 401(k) Match Contribution. This
Section 4.5 does not apply to Participants who are classified as Other Key
Executives.

(a) Severance Pay pursuant to Sections 3.2 and 3.4 shall be increased by an
amount equal to the value of WellPoint ongoing contributions to the
Participant’s qualified and supplemental cash balance pension accounts, and
qualified and supplemental 401(k) accounts if Severance Pay had been considered
covered earnings in those programs. This amount, is equal to the product of:

(i) Severance Pay multiplied by

 

14



--------------------------------------------------------------------------------

(ii) a fraction, the numerator of which is (a) the Participant’s cash balance
pension contribution percentage, if any, plus (b) the Participant’s maximum
WellPoint 401(k) matching percentage, and the denominator of which is 100%.

4.6 Gross-up for Certain Taxes.

(a) If it is determined that any benefit received or deemed received by the
Participant from the Company pursuant to this Plan or otherwise (collectively,
“Payments”) is or will become subject to any excise tax under Section 4999 of
the Code or any similar tax payable under any United States federal, state,
local or other law, but not including any tax payable under Section 409A of the
Code (such excise tax and all such similar taxes collectively, “Excise Taxes”),
then except as provided in subsection (b) the Participant shall receive in
respect of such Payments whichever of (i) or (ii) below would result in the
Participant retaining, after application of all applicable income, Excise, and
other taxes (“All Applicable Taxes”), the greater after-tax amount (the
“After-Tax Benefit”); where:

(i) is the Payments; and

(ii) is a reduced amount of Payments sufficient to avoid the imposition of
Excise Taxes.

(b) Notwithstanding subsection (a), if (i) at any time during the Imminent
Change in Control Period or after the date of the Change in Control, the
Participant is classified as an Executive Vice President or Senior Vice
President, and (ii) the reduced amount of Payments sufficient to avoid the
imposition of Excise Taxes is 10% of Annual Salary or greater, then there shall
be no reduction and the Company shall pay the Participant as soon as practicable
after the Change in Control an amount that, net of all taxes thereon, fully
reimburses or “grosses up” the employee for the amount of such excise tax. This
amount, (the “Gross-up Payment”), is equal to the product of:

(i) the amount of such Excise Taxes multiplied by

(ii) a fraction (the “Gross-Up Multiple”), the numerator of which is one (1.0),
and the denominator of which is one (1.0) minus the sum, expressed as a decimal
fraction, of the effective marginal rates of All Applicable Taxes (the
“Aggregate Effective Tax Rate”) applicable to the Gross-up Payment. If different
rates of tax are applicable to various portions of a Gross-up Payment, the
weighted average of such rates shall be used.

The Gross-Up Payment shall be made no later than the end of the Executive’s
fiscal year following the fiscal year in which the Executive remitted the taxes
giving rise to the Gross-Up Payment. The Gross-up Payment is intended to
compensate the Participant who is an Executive Vice President or Senior Vice
President for the Excise Taxes and any Federal, state, local or

 

15



--------------------------------------------------------------------------------

foreign income or excise taxes payable by the Participant with respect to the
Gross-up Payment. For all purposes of this Section 4.5, the Participant shall be
deemed to be subject to the highest effective marginal rates of federal, state,
local or other income or other taxes.

ARTICLE 5

CLAIMS

5.1 Good Reason and Competition Determinations. Any Participant believing he or
she has a right to resign for Good Reason may apply to the Committee for written
confirmation that an event constituting Good Reason has occurred with respect to
such Participant. The Committee shall confirm or deny in writing that Good
Reason exists within 21 days following receipt of any such application. Any
Participant may apply to the Committee for written confirmation that specified
activities proposed to be undertaken by the Participant will not violate
Section 3.6 of the Plan. The Committee shall confirm or deny in writing that
specified activities proposed to be undertaken by the Participant will not
violate Section 3.6 of the Plan within 21 days of receipt of any such
application unless the Committee determines that it has insufficient facts on
which to make that determination, in which event the Committee shall advise the
Participant of information necessary for the Committee to make such
determination. Any confirmation of Good Reason by the Committee shall be binding
on the Company. Any confirmation that specified activities to be undertaken by
the Participant will not violate Section 3.6 of the Plan shall be binding on the
Company provided that all material facts have been disclosed to the Committee
and there is no change in the material facts.

5.2 Claims Procedure. If any Participant has (a) a claim for compensation or
benefits which are not being paid under the Plan or the Employment Agreement,
(b) another claim for benefits under the Plan or Employment Agreement, (c) a
claim for clarification of his or her rights under the Plan (to the extent not
provided for in Section 5.1) or Employment Agreement, or (d) a claim for breach
by the Company of the Employment Agreement, then the Participant (or his or her
designee) (a “Claimant”) may file with the Committee a written claim setting
forth the amount and nature of the claim, supporting facts, and the Claimant’s
address. A claim shall be filed within six (6) months of (i) the date on which
the claim first arises or (ii) if later, the earliest date on which the
Participant knows or should know of the facts giving rise to a claim. The
Committee shall notify each Claimant of its decision in writing by registered or
certified mail within 90 days after its receipt of a claim, unless otherwise
agreed by the Claimant. In special circumstances the Committee may extend for a
further 90 days the deadline for its decision, provided the Committee notifies
the Claimant of the need for the extension within 90 days after its receipt of a
claim. If a claim is denied, the written notice of denial shall set forth the
reasons for such denial, refer to pertinent provisions of the Plan or Employment
Agreement on which the denial is based, describe any additional material or
information necessary for the Claimant to realize the claim, and explain the
claim review procedure under the Plan.

5.3 Claims Review Procedure. A Claimant whose claim has been denied or such
Claimant’s duly authorized representative may file, within 60 days after notice
of such denial is received by the Claimant, a written request for review of such
claim by the Committee. If a request is so filed, the Committee shall review the
claim and notify the Claimant in writing of its decision within 60 days after
receipt of such request, unless otherwise agreed by the Claimant.

 

16



--------------------------------------------------------------------------------

In special circumstances, the Committee may extend for up to 60 additional days
the deadline for its decision, provided the Committee notifies the Claimant of
the need for the extension within 60 days after its receipt of the request for
review. The notice of the final decision of the Committee shall include the
reasons for its decision and specific references to the Plan or Employment
Agreement on which the decision is based. The decision of the Committee shall be
final and binding on all parties in accordance with but subject to
Section 5.4(a) below.

5.4 Arbitration.

(a) In the event of any dispute arising out of or relating to this Plan
(including the Employment Agreement) the determinations of fact and the
construction of this Plan (including the Employment Agreement) or any other
determination by the Committee in its sole and absolute discretion pursuant to
Section 6.3 of the Plan shall be final and binding on all persons and may not be
overturned in any arbitration or any other proceeding unless the party
challenging the Committee’s determination can demonstrate by clear and
convincing evidence that a determination of fact is clearly erroneous or any
other determination by the Committee is arbitrary and capricious; provided,
however, that if a claim relates to benefits due following a Change in Control,
the Committee’s determination shall not be final and binding if the party
challenging the Committee’s determination establishes by a preponderance of the
evidence that he or she is entitled to the benefits in dispute.

(b) Any dispute arising out of or relating to this Plan (including the
Employment Agreement) shall first be presented to the Committee pursuant to the
claims procedure set forth in Section 5.2 of the Plan and the claims review
procedure of Section 5.3 of the Plan within the times therein provided. In the
event of any failure timely to use and exhaust such claims procedure and the
claims review procedures, the decision of the Committee on any matter respecting
the Plan (including the Employment Agreement) shall be final and binding and may
not be challenged by further arbitration, or any other proceeding.

(c) Any dispute arising out of or relating to this Plan (including the
Employment Agreement), including the breach, termination or validity of the
Employment Agreement, which has not been resolved as provided in subsection
(b) of this Section as provided herein shall be finally resolved by arbitration
in accordance with the CPR Rules for Non-Administered Arbitration then currently
in effect, by a sole arbitrator. The Company shall be initially responsible for
the payment of any filing fee and advance in costs required by CPR or the
arbitrator, provided, however, if the Participant initiates the claim, the
Participant will contribute an amount not to exceed $250.00 for these purposes.
During the arbitration, each party shall pay for its own costs and attorneys
fees, if any. Attorneys fees and costs shall be awarded by the arbitrator to the
prevailing party pursuant to subsection (h) below.

(d) The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
§§ 1-16 and judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof. The arbitrator shall not have the right
to award speculative damages or punitive damages to either party except as
expressly permitted by statute (notwithstanding this provision by which both
parties hereto waive the right to such damages) and shall not have the power to
amend this Agreement. The arbitrator shall be required to follow applicable law.
The place of arbitration shall be Indianapolis, Indiana. Any application to
enforce or set aside the arbitration award shall be filed in a state or federal
court located in Indianapolis, Indiana.

 

17



--------------------------------------------------------------------------------

(e) Any demand for arbitration must be made or any other proceeding filed within
six (6) months after the date of the Committee’s decision on review pursuant to
Section 5.3.

(f) Notwithstanding the foregoing provisions of this Section, an action to
enforce the Plan (including the Employment Agreement) shall be filed within
eighteen (18) months after the party seeking relief had actual or constructive
knowledge of the alleged violation of the Plan (including the Employment
Agreement) in question or any party shall be able to seek immediate, temporary,
or preliminary injunctive or equitable relief from a court of law or equity if,
in its judgment, such relief is necessary to avoid irreparable damage. To the
extent that any party wishes to seek such relief from a court, the parties agree
to the following with respect to the location of such actions. Such actions
brought by the Participant shall be brought in a state or federal court located
in Indianapolis, Indiana. Such actions brought by the Company shall be brought
in a state or federal court located in Indianapolis, Indiana; the Participant’s
state of residency; or any other form in which the Participant is subject to
personal jurisdiction. The Participant specifically consents to personal
jurisdiction in the State of Indiana for such purposes.

(g) IF FOR ANY REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE, THEN EACH
PARTY, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO.

(h) In the event of any contest arising under or in connection with this Plan,
the arbitrator or court, as applicable, shall award the prevailing party
attorneys’ fees and costs to the extent permitted by applicable law.

ARTICLE 6

ADMINISTRATION

6.1 Committee. The Chief Executive Officer of WellPoint (“CEO”) shall appoint
not less than three (3) members of a committee, to serve at the pleasure of the
CEO to administer this Plan. Members of the Committee may but need not be
employees of the Company and may but need not be Participants in the Plan, but a
member of the Committee who is a Participant shall not vote or act upon any
matter which relates solely to such member as a Participant. All decisions of
the Committee shall be by a vote or written evidence of intention of the
majority of its members and all decisions of the Committee shall be final and
binding except as provided in Section 5.4(a).

6.2 Committee Membership. Any member of the Committee may resign at any time by
giving thirty days’ advance written notice to the CEO and to the remaining
members (if any) of the Committee. A member of the Committee who at the time of
his or her appointment to the Committee was an employee or director of the
Company, and who for any reason becomes

 

18



--------------------------------------------------------------------------------

neither an employee nor director of the Company, shall cease to be a member of
the Committee effective on the date he or she is neither an employee nor a
director of the Company unless the CEO affirmatively continues his or her
appointment as a member of the Committee. If there is any vacancy in the
membership of the Committee, the remaining members shall constitute the full
Committee. The CEO may fill any vacancy in the membership of the Committee, or
enlarge the Committee, by giving written notice of appointment to the person so
appointed and to the other members (if any) of the Committee, effective as
stated in such written notice. However, the CEO shall not be required to fill
any vacancy in the membership of the Committee if there remain at least three
members of the Committee. Any notice required by this Section may be waived by
the person entitled thereto.

6.3 Duties. The Committee shall have the power and duty in its sole and absolute
discretion to do all things necessary or convenient to effect the intent and
purposes of the Plan, whether or not such powers and duties are specifically set
forth herein, and, by way of amplification and not limitation of the foregoing,
the Committee shall have the power in its sole and absolute discretion to:

(a) provide rules for the management, operation and administration of the Plan,
and, from time to time, amend or supplement such rules;

(b) construe the Plan in its sole and absolute discretion to the fullest extent
permitted by law, which construction shall be final and conclusive upon all
persons except as provided in Section 5.4(a);

(c) correct any defect, supply any omission, or reconcile any inconsistency in
the Plan in such manner and to such extent as it shall deem appropriate in its
sole discretion to carry the same into effect;

(d) make all determinations relevant to a Participant’s eligibility for benefits
under the Plan, including determinations as to Separation from Service, Cause,
Good Reason, Transfer of Business, and the Participant’s compliance or not with
Sections 3.6, 3.7, 3.8 and 3.10 of the Plan;

(e) to enforce the Plan in accordance with its terms and the Committee’s
construction of the Plan as provided in subsection (b) above;

(f) do all other acts and things necessary or proper in its judgment to carry
out the purposes of the Plan in accordance with its terms and intent.

6.4 Binding Authority. The decisions of the Committee or its duly authorized
delegate within the powers conferred by the Plan shall be final and conclusive
for all purposes of the Plan, and shall not be subject to any appeal or review
other than pursuant to Sections 5.2, 5.3, and 5.4.

6.5 Exculpation. No member of the Committee nor any delegate of the Committee
serving as Plan Administrator nor any other officer or employee of the Company
acting on behalf of the Company with respect to this Plan shall be directly or
indirectly responsible or otherwise liable by reason of any action or default as
a member of that Committee, Plan

 

19



--------------------------------------------------------------------------------

Administrator or other officer or employee of the Company acting on behalf of
the Company with respect to this Plan, or by reason of the exercise of or
failure to exercise any power or discretion as such person, except for any
action, default, exercise or failure to exercise resulting from such person’s
gross negligence or willful misconduct. No member of the Committee shall be
liable in any way for the acts or defaults of any other member of the Committee,
or any of its advisors, agents or representatives.

6.6 Indemnification. The Company shall indemnify and hold harmless each member
of the Committee, any delegate of the Committee serving as Plan Administrator,
and each other officer or employee of the Company acting on behalf of the
Company with respect to this Plan, against any and all expenses and liabilities
arising out of his or her own membership on the Committee, service as Plan
Administrator, or other actions respecting this Plan on behalf of the Company,
except for expenses and liabilities arising out of such person’s gross
negligence or willful misconduct. A person indemnified under this Section who
seeks indemnification hereunder (“Indemnitee”) shall tender to the Company a
request that the Company defend any claim with respect to which the Indemnitee
seeks indemnification under this Section and shall fully cooperate with the
Company in the defense of such claim. If the Company shall fail to timely assume
the defense of such claim then the Indemnitee may control the defense of such
claim. However, no settlement of any claim otherwise indemnified under this
Section shall be subject to indemnity hereunder unless the Company consents in
writing to such settlement.

6.7 Information. The Company and each Participant shall furnish to the Committee
in writing all information the Committee may deem appropriate for the exercise
of their powers and duties in the administration of the Plan. Such information
may include, but shall not be limited to, the names of all Participants, their
earnings and their dates of birth, employment, retirement or death. Such
information shall be conclusive for all purposes of the Plan, and the Committee
shall be entitled to rely thereon without any investigation thereof.

ARTICLE 7

GENERAL PROVISIONS

7.1 No Property Interest. The Plan is unfunded. Severance pay shall be paid
exclusively from the general assets of the Company and any liability of the
Company to any person with respect to benefits payable under the Plan shall give
rise solely to a claim as an unsecured creditor against the general assets of
the Company. Any Participant who may have or claim any interest in or right to
any compensation, payment or benefit payable hereunder, shall rely solely upon
the unsecured promise of the Company for the payment thereof, and nothing herein
contained shall be construed to give to or vest in the Participant or any other
person now or at any time in the future, any right, title, interest or claim in
or to any specific asset, fund, reserve, account, insurance or annuity policy or
contract, or other property of any kind whatsoever owned by the Company, or in
which the Company may have any right, title or interest now or at any time in
the future.

7.2 Other Rights. Except as provided in Sections 3.2(a), 3.7 and 7.9, the Plan
shall not affect or impair the rights or obligations of the Company or a
Participant under any other written plan, contract, arrangement, or pension,
profit sharing or other compensation plan. Participation in the Plan is
voluntary and no Executive shall be required to enter into an Employment
Agreement.

 

20



--------------------------------------------------------------------------------

7.3 Amendment or Termination. The Plan, including but not limited to any
provision of the Plan incorporated by reference in an Employment Agreement, may
be amended, modified, suspended, or terminated unilaterally by WellPoint at any
time; provided, however, that no such amendment, modification, suspension or
termination shall adversely affect the rights to which a Participant would be
entitled under his or her Employment Agreement if the Participant incurred a
Separation from Service on the date of the amendment or termination unless:
(i) the affected Participant approves such amendment in writing, or (ii) the
amendment is effective no earlier than one (1) year after Participants have
received written notice of the amendment, or (iii) the amendment is required (as
determined by the Committee) by law (including any provision of the Code)
whether such requirement impacts the Company or any Participant. Amendment or
termination of the Plan shall not accelerate (or defer) the time of any payment
under the Plan that is deferred compensation subject to Section 409A of the Code
if such acceleration (or deferral) would subject such deferred compensation to
additional tax or penalties under Section 409A.

7.4 Successors. All obligations of WellPoint under the Plan shall be binding on
any successor to WellPoint, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of WellPoint, and any
such successor shall be required to perform the obligations of WellPoint under
the Plan in the same manner and to the same extent that WellPoint would be
required to perform such obligations if no such succession had taken place.

7.5 Severability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Committee determines in its sole discretion that any
term or condition of the Plan (including any Employment Agreement) which is
invalid or unenforceable is material to the interests of the Company, the
Committee may declare the Plan (including any Employment Agreement) null and
void in its entirety or may declare any affected Employment Agreement null and
void in its entirety.

7.6 No Employment Rights. Except as provided in the Employment Agreement,
neither the establishment of the Plan, any provisions of the Plan, nor any
action of the Committee shall be held or construed to confer upon any employee
the right to a continuation of employment by the Company. Subject to the
applicable Employment Agreement, the Company reserves the right to dismiss any
employee, or otherwise deal with any employee to the same extent as though the
Plan had not been adopted.

7.7 Transferability of Rights. The Company shall have the right to transfer all
of its obligations under the Plan and an Employment Agreement with respect to
one or more Participants to any purchaser of all or any part of the Company’s
business in a Transfer of Business or otherwise without the consent of any
Participant. No Participant or spouse of a Participant shall have any right to
commute, encumber, transfer or otherwise dispose of or alienate any present or
future right or expectancy which the Participant or such spouse may have at any
time to receive payments of benefits hereunder, which benefits and the right
thereto are

 

21



--------------------------------------------------------------------------------

expressly declared to be non-assignable and nontransferable, except to the
extent required by law. Any attempt to transfer or assign a benefit, or any
rights granted hereunder, by a Participant or the spouse of a Participant shall,
in the sole discretion of the Committee (after consideration of such facts as it
deems pertinent), be grounds for terminating any rights of the Participant or
his or her spouse to any portion of the Plan benefits not previously paid.

7.8 Beneficiary. Any payment due under this Plan after the death of the
Participant shall be paid to such person or persons, jointly or successively, as
the Participant may designate, in writing filed by Participant with the
Committee during the Participant’s lifetime in a form acceptable to the
Committee, which the Participant may change without the consent of any
beneficiary by filing a new designation of beneficiary in like manner. If no
designation of beneficiary is on file with the Committee or no designated
beneficiary is living or in existence upon the death of the Participant, such
payments shall be made to the surviving spouse of the Participant, if any, or if
none to the Participant’s estate. If and to the extent Section 409A permits
acceleration of payments of deferred compensation upon death, the Committee in
its sole discretion may accelerate and pay in a lump sum, discounted at a rate
approved by the payee, any Severance Pay payable after the death of a
Participant.

7.9 Company Action. Any action required or permitted of WellPoint or the Company
under this Plan shall be duly and properly taken if taken by the Compensation
Committee of the Board of Directors, or by any officer of the WellPoint to which
the Compensation Committee has delegated (generally or specifically) and not
withdrawn the right or power to take such action.

7.10 Entire Document. The Plan (including Employment Agreements) as set forth
herein, supersedes any and all prior practices, understandings, agreements,
descriptions or other non-written arrangements respecting severance, except for
written employment or severance contracts signed by the Company with individuals
other than Participants.

7.11 Plan Year. The fiscal records of the Plan shall be kept on the basis of a
plan year which is the calendar year.

7.12 Governing Law. This is an employee benefit plan subject to ERISA and shall
be governed by and construed in accordance with ERISA and, to the extent
applicable and not preempted by ERISA, the law of the State of Indiana
applicable to contracts made and to be performed entirely within that State,
without regard to its conflict of law principal.

ARTICLE 8

DEFINITIONS

8.1 Definitions. The following words and phrases as used herein shall have the
following meanings, unless a different meaning is required by the context:

8.1.1 “Annual Salary” means the highest annualized rate of regular salary in
effect for the Participant (i) during the one-year period before Separation from
Service or, if higher, (ii) during the period commencing one year prior to a
Change in Control, and ending upon Separation from Service.

 

22



--------------------------------------------------------------------------------

8.1.2 “Board of Directors” means the Board of Directors of WellPoint.

8.1.3 “Cause”, unless otherwise defined for purposes of termination of
employment in a written employment agreement between the Company and the
Participant, shall mean any act or failure to act on the part of the Participant
which constitutes:

(i) fraud, embezzlement, theft or dishonesty against the Company;

(ii) material violation of law in connection with or in the course of the
Participant’s duties or employment with the Company,

(iii) commission of any felony or crime involving moral turpitude;

(iv) any violation of Section 3.6 of the Plan;

(v) any other material breach of the Employment Agreement;

(vi) material breach of any written employment policy of the Company; or

(vii) conduct which tends to bring the Company into substantial public disgrace
or disrepute;

provided, however, that with respect to a termination of employment during an
Imminent Change in Control Period or within the thirty-six (36) month period
after a Change in Control, clause (vi) shall apply only if such material breach
is grounds for immediate termination under the terms of such written employment
policy; and clauses (iv), (v), (vi), and (vii) shall apply only if such
violation, breach or conduct is willful.

8.1.4 “Change in Control” means the first to occur of the following events with
respect to the WellPoint:

(a) any person (as such term is used in Rule 13d-5 of the Securities and
Exchange Commission (“SEC”) under the Securities Exchange Act of 1934 (the
“Exchange Act”) or group (as such term is defined in Section 13(d) of the
Exchange Act), other than a subsidiary of WellPoint or any employee benefit plan
(or any related trust) of the Company, becomes the beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of 20% or more of the common stock of
WellPoint (“Common Stock”) or of other voting securities representing 20% or
more of the combined voting power of all voting securities WellPoint; provided,
however, that (i) no Change in Control shall be deemed to have occurred solely
by reason of any such acquisition by a corporation with respect to which, after
such acquisition, more than 80% of both the common stock of such corporation and
the combined voting power of the voting securities of such corporation are then
beneficially owned, directly or indirectly, by the persons who were the
Beneficial Owners of the Common Stock and other voting securities of WellPoint
immediately before such acquisition, in substantially the same proportion as
their ownership of the Common Shares and other voting securities of WellPoint
immediately before such acquisition; (ii) if any person or group owns 20% or
more but less than 30% of the combined voting power of the Common Stock and
other voting securities of WellPoint and such person or group has a “No Change
in Control Agreement” (as defined below) with the Company, no Change in Control

 

23



--------------------------------------------------------------------------------

shall be deemed to have occurred solely by reason of such ownership for so long
as the No Change in Control Agreement remains in effect and such person or group
is not in violation of the No Change in Control Agreement; and (iii) once a
Change in Control occurs under this subsection (a), the occurrence of the next
Change in Control (if any) under this subsection (a) shall be determined by
reference to a person or group other than the person or group whose acquisition
of Beneficial Ownership created such prior Change in Control unless the original
person or group has in the meantime ceased to own 20% or more of the Common
Shares of WellPoint or other voting securities representing 20% or more of the
combined voting power of all voting securities of WellPoint; or

(b) within any period of thirty-six (36) or fewer consecutive months individuals
who, as of the first day of such period were members of the Board of Directors
of WellPoint (the “Incumbent Directors”) cease for any reason to constitute at
least 75% of the members of the Board; provided, however, that (i) any
individual who becomes a Member of the Board of Directors after the first day of
such period whose nomination for election to the Board was approved by a vote or
written consent of at least 75% of the Members of the Board of Directors who are
then Incumbent Directors shall be considered an Incumbent Director, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company (as such terms are used in Rule
14a-11 of the SEC under the Exchange Act) or an Imminent Change in Control or
other transaction described in subsection (a) above or (c) below; and (ii) once
a Change in Control occurs under this subsection (b), the occurrence of the next
Change in Control (if any) under this subsection (b) shall be determined by
reference to a period of thirty-six (36) or fewer consecutive months beginning
not earlier than the date immediately after the date of such prior Change in
Control; or

(c) closing of a transaction which is any of the following:

(i) a merger, reorganization or consolidation of WellPoint (“Merger”), after
which (A) the individuals and entities who were the respective beneficial owners
of the Common Stock and other voting securities of WellPoint immediately before
such Merger do not beneficially own, directly or indirectly, more than 60% of,
respectively, the Common Stock or the combined voting power of the common stock
and voting securities of the corporation resulting from such Merger, in
substantially the same proportion as their ownership of the Common Stock and
other voting securities of WellPoint immediately before such Merger;

(ii) a Merger after which individuals who were members of the Board of Directors
of WellPoint immediately before the Merger do not comprise a majority of the
members of the Board of Directors of the corporation resulting from such Merger;

(iii) a sale or other disposition by WellPoint of all or substantially all of
the assets owned by it (a “Sale”) after which the individuals and entities who
were the respective beneficial owners of the Common Stock and other voting
securities of WellPoint immediately before such Sale do not beneficially own,
directly or indirectly, more than 60% of, respectively, the Common Stock or the
combined voting power of the common stock and voting securities of the
transferee in such Sale in substantially the same proportion as their ownership
of the Common Stock and other voting securities of WellPoint immediately before
such Sale; or

 

24



--------------------------------------------------------------------------------

(iv) a Sale after which individuals who were members of the Board of Directors
of WellPoint immediately before the Sale do not comprise a majority of the
members of the board of directors of the transferee corporation.

8.1.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

8.1.6 “Committee” means a committee appointed by the Chief Executive Officer of
WellPoint to administer this Plan.

8.1.7 “Executive” means any person employed by the Company in a position of Vice
President, Senior Vice President, or Executive Vice President; and any other key
executive of the Company employed in a position below that of Vice President
(“Other Key Executive”) whom the Chief Executive Officer of WellPoint expressly
determines shall be eligible to be a Participant in this Plan.

8.1.8 “Good Reason” for a termination of employment shall mean for Participants
who are classified as Executive Vice President, Senior Vice President or Vice
President (a) the occurrence of the events set forth in clauses (ii) or
(v) below within the thirty-six (36) month period after a Change in Control, or
(b) the occurrence of the events set forth in clauses (i), (iii) or (iv) below
at any time before or after a Change in Control:

(i) a material reduction during any twenty-four (24) consecutive month period in
the Participant’s Annual Salary, or in the Participant’s annual total cash
compensation (including Annual Salary and Target Bonus), but excluding in either
case any reduction both (A) applicable to management employees generally, and
(B) and not implemented during an Imminent Change in Control Period or within
the thirty-six (36) month period after a Change in Control);

(ii) a material adverse change without the Participant’s prior consent in the
Participant’s position, duties, or responsibilities as an Executive of the
Company and provided, however, that this clause shall not apply in connection
with a Transfer of Business if the position offered to the Participant by the
transferee is substantially comparable in position, duties, or responsibilities
with the position, duties and responsibilities of the Participant prior to such
Transfer of Business and is not in violation of the Participant’s rights under
the Employment Agreement;

(iii) a material breach of the Employment Agreement or this Plan by the Company;

(iv) a change in the Participant’s principal work location to a location more
than 50 miles from the Participant’s prior work location and more than 50 miles
from the Participant’s principal residence as of the date of such change in work
location;

 

25



--------------------------------------------------------------------------------

(v) the failure of any successor to Company by merger, consolidation, or
acquisition of all or substantially all of the business of the Company or by
Transfer of Business to assume the Company’s obligations under this Plan
(including any Employment Agreements).

Notwithstanding the foregoing provisions of this definition, Good Reason shall
not exist if the Participant has in his or her sole discretion agreed in writing
that such event shall not be Good Reason. A Separation from Service shall not be
considered to be for Good Reason unless (A) within sixty (60) days of the
occurrence of the events claimed to be Good Reason the Participant notifies the
Committee in writing of the reasons why he or she believes that Good Reason
exists, (B) the Company has failed to correct the circumstance that would
otherwise be Good Reason within thirty (30) days of receipt of such notice, and
(C) the Participant terminates his or her employment within 60 days of such
thirty (30) day period (or if earlier within 60 days of the date the Committee
has confirmed to the Participant pursuant to Section 5.1 that Good Reason
exists).

8.1.9 “Imminent Change in Control Period” means the period (i) beginning on the
date of (A) the public announcement (whether by advertisement, press release,
press interview, public statement, SEC filing or otherwise) of a proposal or
offer which if consummated would be a Change in Control, (B) the making to a
director or executive officer of the Company of a written proposal which if
consummated would be a Change in Control, or (C) approval by the Board of
Directors or the stockholders of WellPoint of a transaction that upon closing
would be a Change in Control; and (ii) ending upon the first to occur of (A) a
public announcement that the prospective Change in Control contemplated by the
event(s) described in clause (i) has been terminated or abandoned, (B) the
occurrence of the contemplated Change in Control, or (C) the first annual
anniversary of the beginning of the Imminent Change in Control Period.

8.1.10 “Key Employee” means for the period January 1 through December 31 each
individual identified by the Company as of the immediately preceding
September 30 as a “key employee,” as defined under Code Section 416(i),
disregarding Code Section 416(i)(5).

8.1.11 “No Change in Control Agreement” means a legal, binding and enforceable
agreement executed by and in effect between a person or all members of a group
and WellPoint that provides that: (1) such person or group shall be bound by the
agreement for the time period of not less than five (5) years from its date of
execution; (2) such person or group shall not acquire beneficial ownership or
voting control equal to a percentage of the Common Stock or the voting power of
other voting securities of WellPoint that exceeds a percentage specified in the
agreement which percentage shall in all events be less than 30%; (3) such person
or group may not designate for election as directors a number of directors in
excess of 25% of the number of directors on the Board; and (4) such person or
group shall vote the Common Stock and other voting securities of WellPoint in
all matters in the manner directed by the majority of the Incumbent Directors.
If any agreement described in the preceding sentence is violated by such person
or group or is amended in a fashion such that it no longer satisfies the
requirements of the preceding sentence, such agreement shall, as of the date of
such violation or amendment, be treated for purposes hereof as no longer
constituting a No Change in Control Agreement.

 

26



--------------------------------------------------------------------------------

8.1.12 “Participant” means any Executive who is eligible to participate in the
Plan and has become a Participant in accordance with Section 2.1, and has not
had such participation terminated pursuant to Section 2.2.

8.1.13 “Separation from Service” means a termination of the Participant’s
employment with the Company which constitutes a “separation from service” within
the meaning of Section 409A(a)(2)(A)(i) of the Code. Notwithstanding the
preceding sentence a Separation from Service shall not include:

(i) the disposition by the Company of the subsidiary or affiliate which employs
the Participant if such employing subsidiary or affiliate adopts this Plan and
continues (by assignment or otherwise) to be the employer of the Participant
under the Employment Agreement, or

(ii) a termination of employment in a Transfer of Business in connection with
which the Participant receives a bona fide offer of employment from the
transferee (or an affiliate of the transferee), whether or not accepted, for
which purpose a bona fide offer of employment is an offer of employment
effective on the closing of the Transfer of Business on terms that does not have
an effect described in clauses (i), (ii), (iv) or (v) of Section 8.1.9 (defining
“Good Reason”).

(iii) A Participant shall cooperate with the transferee in a Transfer of
Business by completing such employment applications and providing such other
information as the transferee may need in order to make a bona fide offer of
employment. A Participant who fails to provide such cooperation shall be deemed
to have received and rejected a bona fide offer of employment.

8.1.14 “Target Bonus” means the Target Bonus Percentage times the Annual Salary.

8.1.15 “Target Bonus Percentage” means the sum of the highest annualized target
bonus percentage(s) (as a percentage of salary) in effect for the Participant
(i) during the one-year period before Separation from Service or, if higher,
(ii) during the period commencing one year prior to a Change in Control, and
ending upon Separation of Service under each regular annual bonus or a
short-term incentive plan including but not limited to WellPoint’s Annual
Incentive Plan or successor plans and any sales incentive plans (as determined
by the Committee in its sole discretion) covering the Participant.

8.1.16 “Transfer of Business” means a transfer of the Participant’s position to
another entity, as part of either (i) a transfer to such entity as a going
concern of all or part of the business function of the Company in which the
Participant was employed, or (ii) an outsourcing to another entity of a business
function of the Company in which the Participant was employed.

IN WITNESS WHEREOF WellPoint has caused this Amendment and Restatement of the
Plan to be executed on its behalf by an authorized officer this 15th day of
December, 2008.

 

27



--------------------------------------------------------------------------------

WellPoint, Inc. By:  

/s/ Angela F. Braly

  Angela F. Braly   President and Chief Executive Officer

 

28



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

WAIVER AND RELEASE

This is a Waiver and Release (“Release”) between                     
(“Executive”) and WellPoint, Inc. (the “Company”). The Company and the Executive
agree that they have entered into this Release voluntarily, and that it is
intended to be a legally binding commitment between them.

1. In consideration for the promises made herein by the Executive, the Company
agrees as follows:

(a) Severance Pay. The Company will pay to the Executive severance or change of
control payments and bonus pay in the amount set forth in the WellPoint, Inc.
Executive Agreement Plan (the “Plan”) and the entire Employment Agreement
executed in connection therewith. The Company will also pay Executive accrued
but unused vacation pay for all of his or her accrued but unused vacation days.

(b) Other Benefits. The Executive will be eligible to receive other benefits as
described in the Plan.

(c) Unemployment Compensation. The Company will not contest the decision of the
appropriate regulatory commission regarding unemployment compensation that may
be due to the Executive.

2. In consideration for and contingent upon the Executive’s right to receive the
severance pay and other benefits described in the Plan and the Employment
Agreement and this Release, Executive hereby agrees as follows:

(a) General Waiver and Release. Except as provided in Paragraph 2.(f) below,
Executive and any person acting through or under the Executive hereby release,
waive and forever discharge the Company, its past subsidiaries and its past and
present affiliates, and their respective successors and assigns, and their
respective present or past officers, trustees, directors, shareholders,
executives and agents of each of them, from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever
(including without limitation attorneys’ fees and expenses), whether known or
unknown, absolute, contingent or otherwise (each, a “Claim”), arising or which
could have arisen up to and including the date of his execution of this Release,
arising out of or relating to Executive’s employment or cessation and
termination of employment, or any other written or oral agreement, any change in
Executive’s employment status, any benefits or compensation, any tortious
injury, breach of contract, wrongful discharge (including any Claim for
constructive discharge), infliction of emotional distress, slander, libel or
defamation of character, and any Claims arising under Title VII of the Civil
Rights Act of 1964 (as amended by the Civil Rights Act of 1991), the Americans
With Disabilities Act, the Rehabilitation Act of 1973, the Equal Pay Act, the
Older Workers Benefits Protection Act, the Age Discrimination in Employment Act,
the Employee Retirement Income Security Act of 1974, or any other federal, state
or local statute, law, ordinance, regulation, rule or executive order, any tort
or contract



--------------------------------------------------------------------------------

claims, and any of the claims, matters and issues which could have been asserted
by Executive against the Company or its subsidiaries and affiliates in any
legal, administrative or other proceeding. Executive agrees that if any action
is brought in his or her name before any court or administrative body, Executive
will not accept any payment of monies in connection therewith.

(b) Waiver Under Section 1542 of the California Civil Code. Executive, for
Executive’s predecessors, successors and assigns, hereby waives all rights which
Executive may have under Section 1542 of the Civil Code of the State of
California, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

This waiver is not a mere recital but is a knowing waiver of the rights and
benefits otherwise available under said Section 1542.

(c) Miscellaneous. Executive agrees that this Release specifies payment from the
Company to himself or herself, the total of which meets or exceeds any and all
funds due him or her by the Company, and that he or she will not seek to obtain
any additional funds from the Company with the exception of non-reimbursed
business expenses. This covenant does not preclude the Executive from seeking
workers compensation, unemployment compensation, or benefit payments under the
Company’s employee benefit plans that could be due him or her.

(d) Non-Competition, Non-Solicitation and Confidential Information and
Inventions. Executive warrants that Executive has, and will continue to comply
fully with Sections 9 and 10 of the Employment Agreement and the requirements of
the Plan.

(e) THE COMPANY AND THE EXECUTIVE AGREE THAT THE SEVERANCE PAY AND BENEFITS
DESCRIBED IN THIS RELEASE AND THE PLAN ARE CONTINGENT UPON THE EXECUTIVE SIGNING
THIS RELEASE. THE EXECUTIVE FURTHER UNDERSTANDS AND AGREES THAT IN SIGNING THIS
RELEASE, EXECUTIVE IS RELEASING POTENTIAL LEGAL CLAIMS AGAINST THE COMPANY. THE
EXECUTIVE UNDERSTANDS AND AGREES THAT IF HE OR SHE DECIDES NOT TO SIGN THIS
RELEASE, OR IF HE OR SHE REVOKES THIS RELEASE, THAT HE OR SHE WILL IMMEDIATELY
REFUND TO THE COMPANY ANY AND ALL SEVERANCE PAYMENTS AND OTHER BENEFITS HE OR
SHE MAY HAVE ALREADY RECEIVED.

(f) The waiver contained in Section 2(a) and (b) above does not apply to any
Claims with respect to:

(i) Any claims under employee benefit plans subject to the Employee Retirement
Income Security Act of 1974 (“ERISA”) in accordance with the terms of the
applicable employee benefit plan,

 

31



--------------------------------------------------------------------------------

(ii) Any Claim under or based on a breach of this Release,

(iii) Rights or Claims that may arise under the Age Discrimination in Employment
Act after the date that Executive signs this Release,

(iv) Any right to indemnification or directors and officers liability insurance
coverage to which the Executive is otherwise entitled in accordance with the
Company’s articles or by-laws.

(v) EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS READ AND IS VOLUNTARILY SIGNING
THIS RELEASE. EXECUTIVE ALSO ACKNOWLEDGES THAT HE OR SHE IS HEREBY ADVISED TO
CONSULT WITH AN ATTORNEY, HE OR SHE HAS BEEN GIVEN AT LEAST 30 DAYS TO CONSIDER
THIS RELEASE BEFORE THE DEADLINE FOR SIGNING IT, AND HE OR SHE UNDERSTANDS THAT
HE OR SHE MAY REVOKE THE RELEASE WITHIN SEVEN (7) DAYS AFTER SIGNING IT. IF NOT
REVOKED WITHIN SUCH PERIOD, THIS RELEASE WILL BECOME EFFECTIVE ON THE EIGHTH
(8) DAY AFTER IT IS SIGNED BY EXECUTIVE.

BY SIGNING BELOW, BOTH THE COMPANY AND EXECUTIVE AGREE THAT THEY UNDERSTAND AND
ACCEPT EACH PART OF THIS RELEASE.

 

(Executive)   DATE WELLPOINT, INC.   By:   DATE

 

32



--------------------------------------------------------------------------------

EXHIBIT C

DESIGNATED PLANS

Anthem 2001 Stock Incentive Plan

WellPoint 2006 Incentive Compensation Plan